Exhibit 21.1 Entity Name Entity Type Domestic Jurisdiction Formation Date Al Ghurair Donnelley LLC [Less than 50% owned] Corporation United Arab Emirates 01/17/2007 Bowne International Ltd. [UK] Limited Liability Company England and Wales 12/04/1997 Bowne International, L.L.C. Limited Liability Company Delaware 01/28/1998 DFS International Holdings, Inc. Corporation Delaware 08/18/2016 Donnelley Financial Data Solutions Deutschland GmbH Limited Liability Company Frankfurt/Main 10/19/1995 Donnelley Financial Solutions Australia Pty Limited Limited Liability Company Victoria 04/01/2014 Donnelley Financial Solutions Belgium BVBA Private Limited Liability Company Belgium 12/20/2012 Donnelley Financial Solutions Canada Corporation Corporation Nova Scotia 05/24/2016 Donnelley Financial Solutions Canada Holdings ULC Unlimited Company Nova Scotia 05/24/2016 Donnelley Financial Solutions do Brasil Ltda. Limited Liability Company Brazil 12/13/2004 Donnelley Financial Solutions France Sarl Limited Liability Company France 01/17/1995 Donnelley Financial Solutions Group UK Limited Public Limited Company England and Wales 08/19/2016 Donnelley Financial Solutions Holdings UK Limited Limited Liability Company England 04/01/2016 Donnelley Financial Solutions Hong Kong Limited Limited Liability Company Hong Kong 11/24/1987 Donnelley Financial Solutions Ireland Limited Limited Liability Company Ireland 12/17/2008 Donnelley Financial Solutions Japan Inc Corporation Tokyo 04/14/1999 Donnelley Financial Solutions LLC [Russia] Limited Liability Company Republic of Tatarstan 11/23/2011 Donnelley Financial Solutions Luxembourg SARL Limited Liability Company Luxembourg 03/01/2002 Donnelley Financial Solutions Netherlands, B.V. Limited Liability Company Netherlands 05/10/2016 Donnelley Financial Solutions Poland sp. z o.o. Limited Liability Company Poland 03/27/2015 Donnelley Financial Solutions Russia LLC Limited Liability Company Moscow 01/01/1000 Donnelley Financial Solutions Singapore Pte. Ltd. Limited Liability Company Singapore 06/21/2011 Donnelley Financial Solutions Spain S.L. Limited Liability Company Spain 05/03/2016 Donnelley Financial Solutions UK Limited Limited Liability Company England and Wales 12/09/1991 Donnelley Financial Solutions, Inc. Corporation Delaware 02/22/2016 Donnelley Financial, LLC Limited Liability Company Delaware 06/19/1998 Donnelley Translation Services (Shanghai) Co., Ltd. Limited Liability Company China 01/01/1000 LATFIN Holdings, LLC Limited Liability Company Delaware 05/05/2016 Roman Financial Press (Holdings) Limited Limited Liability Company British Virgin Islands 02/12/2003 RR Donnelley International de Mexico, S.A. de C.V. Corporation Mexico 10/12/1994
